United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.M., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PROTECTION,
San Antonio, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-982
Issued: August 26, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 25, 2014 appellant filed a timely appeal from a February 24, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish a ratable impairment
caused by the accepted noise-induced hearing loss that would warrant a schedule award or
hearing aids.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 26, 2013 appellant, then a 58-year-old retired customs and border patrol
officer, filed an occupational disease claim alleging that noise exposure at work caused hearing
loss.
Appellant provided a statement describing his work-related noise exposure during
firearms training and while working at airports and seaports. He submitted an audiogram dated
December 14, 2006, reflecting testing at the frequency levels of 500, 1,000, 2,000 and 3,000
cycles per second (cps) and revealing the following: right ear 0, 5, 0 and 5 decibels (dB); left ear
15, 15, 10 and 15 dB, respectively.
In letters dated September 3, 2013, OWCP informed appellant of the evidence needed to
support his claim. It asked that the employing establishment provide information regarding his
noise exposure and hearing conservation measures.
Appellant responded to OWCP’s inquiries on September 9, 2013. He stated that he had
never filed any kind of workers’ compensation claim before and had no history of previous
hearing problems.
On September 17, 2013 the employing establishment responded to OWCP’s inquiries. It
stated that appellant had been exposed to loud noise during his federal employment, including
noise from firearms training, tractors, rail traffic, vehicle traffic, airplane jet engines and ships’
engines at a seaport. The employing establishment noted that he was no longer employed,
having retired as of January 1, 2011.
On October 30, 2013 OWCP referred appellant to Dr. Simon Milov, a Board-certified
otolaryngologist, for an otologic examination and audiological evaluation. In a December 12,
2013 report, Dr. Milov reviewed appellant’s history of noise exposure at work, the statement of
accepted facts and the medical record. He advised that the workplace noise exposure was
sufficient to cause hearing loss. On examination, the ears appeared normal. Dr. Milov submitted
a calibration certification and results of audiometric testing performed by a certified audiologist.
The audiogram performed on December 12, 2013 reflected testing at the frequency levels of 500,
1,000, 2,000 and 3,000 cps and revealed the following: right ear 5, 10, 10 and 10 dBs; left ear 5,
15, 15 and 30 dBs, respectively. Dr. Milov advised that tinnitus was present and that appellant
was a borderline candidate for hearing aids in the left ear.
On February 19, 2014 Dr. H. Mobley, an OWCP medical adviser, reviewed Dr. Milov’s
report and the December 12, 2013 audiogram. He advised that the date of maximum medical
improvement was December 11, 2013 and determined that appellant’s binaural hearing loss was
not severe enough to be ratable under the sixth edition of the American Medical Association,
Guides to the Evaluation of Permanent Impairment (A.M.A., Guides) (hereinafter).2 Dr. Mobley
noted that Dr. Milov had added five percent to appellant’s impairment for tinnitus; but because
appellant did not have a measureable binaural hearing impairment, such addition was contrary to

2

A.M.A., Guides (6th ed. 2008).

2

the A.M.A., Guides, which provide “up to five percent may be added to a measureable hearing
impairment.” He advised that hearing aids should not be authorized.
In a February 24, 2014 decision, OWCP accepted that appellant sustained bilateral
hearing loss due to employment-related noise exposure but found that he was not entitled to a
schedule award because the extent of his loss was not severe enough to be ratable. It further
found that he would not benefit from hearing aids.
LEGAL PRECEDENT
The schedule award provision of FECA3 and its implementing regulations4 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants.5 The A.M.A., Guides have been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.6
OWCP evaluates industrial hearing loss in accordance with the standards contained in the
A.M.A., Guides.7 Using the frequencies of 500, 1,000, 2,000 and 3,000 hertz, the losses at each
frequency are added up and averaged. Then, the fence of 25 dBs is deducted because, as the
A.M.A., Guides point out, losses below 25 dBs result in no impairment in the ability to hear
everyday speech under everyday conditions. The remaining amount is multiplied by a factor of
1.5 to arrive at the percentage of monaural hearing loss. The binaural loss is determined by
calculating the loss in each ear using the formula for monaural loss; the lesser loss is multiplied
by five, then added to the greater loss and the total is divided by six to arrive at the amount of
binaural hearing loss. The Board has concurred in OWCP’s adoption of this standard for
evaluating hearing loss.8
Regarding tinnitus, the A.M.A., Guides provides that tinnitus is not a disease but rather a
symptom that may be the result of disease or injury.9 The A.M.A., Guides states that, if tinnitus
interferes with activities of daily living, including sleep, reading (and other tasks requiring

3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404.

5

See D.K., Docket No. 10-174 (issued July 2, 2010); Michael S. Mina, 57 ECAB 379, 385 (2006).

6

See supra note 4; see F.D., Docket No. 09-1346 (issued July 19, 2010).

7

See A.M.A., Guides 250 (6th ed. 2009).

8

J.H., Docket No. 08-2432 (issued June 15, 2009); J.B., Docket No. 08-1735 (issued January 27, 2009).

9

See supra note 7.

3

concentration), enjoyment of quiet recreation and emotional well-being, up to five percent may
be added to a measurable binaural hearing impairment.10
ANALYSIS
The Board finds that the evidence of record does not establish that appellant has a ratable
hearing loss based on his accepted bilateral hearing loss. The December 12, 2013 audiogram
results did not demonstrate ratable values.
The December 12, 2013 audiogram is the only study that complied with OWCP
certification procedures.11 It demonstrated record values at the frequency levels of 1,000, 2,000
and 3,000 cps of 5, 10, 10 and 10 dBs on the right for a total of 35 dBs. This figure, when
divided by four, results in an average hearing loss of 8.75 dBs. The average of 8.75 dBs, when
reduced by the 25 dB fence, results in zero percent monaural hearing loss in the right ear. The
frequency levels on the left at 500, 1,000, 2,000 and 3,000 cps revealed dB losses of 5, 15, 15
and 30, for a total of 65 dBs. This figure, when divided by four, results in an average hearing
loss of 16.25 dBs, which when reduced by the 25 dB fence, results in zero percent monaural
hearing loss of the left ear. The Board notes that Dr. Milov also diagnosed tinnitus. Where a
claimant’s hearing loss is not ratable, the claimant is not entitled to an award for tinnitus.12 The
Board finds that, as the December 12, 2013 audiogram did not demonstrate that appellant’s
hearing loss was ratable, he is not entitled to a schedule award for his accepted hearing loss
condition or for tinnitus.
As to the need for hearing aids, Dr. Milov indicated that appellant was a borderline
candidate, which is not a recommendation that appellant would benefit from hearing aids, but
rather a speculative opinion that appellant may or may not benefit. The district medical adviser
reviewed the record and opined that hearing aids should not be authorized.
Section 8103(a) of FECA provides that the United States shall furnish to an employee
who is injured while in the performance of duty, the services, appliances and supplies prescribed
10

Id. See also R.O., Docket No. 13-1036 (issued August 28, 2013); R.H., Docket No. 10-2139 (issued July 13,
2011); Robert E. Cullison, 55 ECAB 570, 573 (2004).
11

OWCP’s procedures set forth requirements for the type of medical evidence used in evaluating hearing loss.
These include that the employee undergo both audiometric and otologic examination; that the audiometric testing
precede the otologic examination; that the audiometric testing be performed by an appropriately certified
audiologist; that the otologic examination be performed by an otolaryngologist certified or eligible for certification
by the American Academy of Otolaryngology; that the audiometric and otologic examination be performed by
different individuals as a method of evaluating the reliability of the findings; that all audiological equipment
authorized for testing meet the calibration protocol contained in the accreditation manual of the American Speech
and Hearing Association; that the audiometric test results include both bone conduction and pure tone air conduction
thresholds, speech reception thresholds and monaural discrimination scores; and that the otolaryngologist’s report
include: date and hour of examination; date and hour of employee’s last exposure to loud noise; a rationalized
medical opinion regarding the relation of the hearing loss to the employment-related noise exposure; and a statement
of the reliability of the tests. Federal (FECA) Procedure Manual, Part 3 -- Medical, Requirement for Medical
Records, Chapter 3.600.8(a) (September 1995); see Vernon Brown, 54 ECAB 376, 377 (2003).
12

Juan A. Trevino, 54 ECAB 358, 360 (2003).

4

or recommended by a qualified physician, which the Secretary of Labor considers likely to cure,
give relief, reduces the degree or the period of any disability or aid in lessening the amount of
any monthly compensation.13 OWCP must therefore exercise discretion in determining whether
the particular service, appliance or supply is likely to affect the purposes specified in FECA.14
There is therefore no probative medical evidence of record that appellant requires hearing
aids. As he did not establish a compensable hearing loss due to his federal noise exposure, the
Board finds that OWCP did not abuse its discretion under section 8103(a) by denying
authorization for hearing aids.15
A December 14, 2006 audiogram indicated that it was obtained by a registered nurse.
The audiogram is unsigned by a physician and does not comport with OWCP certification
procedures. Registered nurses are not included among the health care professionals recognized
as physicians under FECA.16
Appellant may request a schedule award based on evidence of a new exposure or medical
evidence showing progression of an employment-related condition resulting in permanent
impairment or increased impairment.
CONCLUSION
The Board finds that appellant did not establish that he is entitled to a schedule award or
hearing aids for his employment-related hearing loss, as his hearing loss was not ratable.

13

5 U.S.C. § 8103(a).

14

OWCP has broad discretionary authority in the administration of FECA and must exercise its discretion to
achieve the objectives of section 8103. Marjorie S. Greer, 39 ECAB 1099 (1988).
15

M.M., Docket No. 13-1819 (issued February 19, 2014).

16

See M.B., Docket No. 12-1695 (issued January 29, 2013) (finding that nurse practitioners do not qualify as
physicians under FECA). Section 8101(2) of FECA provides that physician includes surgeons, podiatrists, dentists,
clinical psychologists, optometrists, chiropractors and osteopathic practitioners within the scope of their practice as
defined by State law. 5 U.S.C. § 8101(2). See also Joshua A. Holmes, 42 ECAB 231, 236 (1990) (an audiogram
prepared by an audiologist must be certified by a physician before it can be used to determine hearing loss).

5

ORDER
IT IS HEREBY ORDERED THAT the February 24, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 26, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

